Exhibit 10.1

 

LESLIE D. HALE

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made this
2nd day of August, 2013, by RLJ Lodging Trust, a Maryland real estate investment
trust (the “Company”) and RLJ Lodging Trust, L.P., (the “Operating Partnership”)
a Delaware limited partnership, each with its principal place of business at 3
Bethesda Metro Center, Suite 1000, Bethesda, MD 20814, and Leslie D. Hale,
residing at the address on file with the Company (the “Executive”).

 

WHEREAS, the Company is the sole general partner of the Operating Partnership;
and

 

WHEREAS, the Executive and the Company originally entered into an Employment
Agreement dated April 27, 2011 (“Original Agreement”) to reflect the Executive’s
executive capacities in the Company’s business and to provide for the Company’s
and Operating Partnership’s employment of the Executive;

 

WHEREAS, the Executive has been promoted to Executive Vice President since the
date of the Original Agreement and the parties now desire to amend the Original
Agreement to adjust certain terms and conditions of employment;

 

WHEREAS, the allocation of the rights and obligations between the Company and
the Operating Partnership shall be determined by separate agreement of those
parties; and

 

WHEREAS, for purposes of this Agreement, the term “Company” shall be understood
to include the Operating Partnership, unless the context otherwise requires.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.                                      Term of Employment

 

(a)           The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement.  Unless terminated earlier pursuant to Section 5, the
Executive’s employment pursuant to this Agreement shall be for a term (the
“Employment Period”) commencing on the date of this Agreement (the “Commencement
Date”) and ending on the fourth anniversary of the Commencement Date (the
“Initial Term”).  If not previously terminated in accordance with this
Agreement, the Employment Period shall be extended for one additional twelve
(12) month period immediately following the Initial Term (such extension, the
“Renewal Term”),  unless the Company or the Executive provides written notice to
the contrary at least sixty (60) days before the last day of the Initial Term.

 

1

--------------------------------------------------------------------------------


 

(b)           If the parties have failed to extend this Agreement or enter into
a new agreement on or before the end of the Renewal Term, and Executive’s
employment terminates, for any reason, at the end of or after the Renewal Term,
the Company’s only obligation to Executive upon such termination will be to
accelerate the vesting in any unvested portion of any equity awards granted
prior to the end of the Renewal Term and to pay the amounts set forth in
Section 6(a).  Notwithstanding the foregoing or anything else contained in this
Agreement to the contrary, if Executive is employed on the last day of the
Renewal Term, the Board shall determine the amount of any annual bonus to award
Executive for the fiscal year in which the end of the Renewal Term occurs, based
on the criteria set forth in Section 4(b) and pro-rated for the portion of the
fiscal year Executive remains employed.  The Company shall pay any such bonus on
the date on which the Company’s other employees receive bonuses, regardless of
whether Executive is employed by the Company on that date.

 

(c)           In the event that the Board of Trustees of the Company (the “Board
of Trustees”) determines that active efforts to complete the closing of the
initial public offering have been abandoned, this Agreement shall become null
and void.

 

2.                                      Title; Duties

 

The Executive has been promoted to Executive Vice President and Chief Financial
Officer of the Company as of February 21, 2013. The Executive shall continue to
report to the President and Chief Executive Officer, who shall have the
authority to direct, control and supervise the activities of the Executive.  The
Executive shall perform such services consistent with her position as may be
assigned to her from time to time by the Board of Trustees and are consistent
with the bylaws of the Company and the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership as it may be amended from time to time,
including, but not limited to, managing the affairs of the Company and Operating
Partnership.

 

3.                                      Extent of Services

 

(a)                                  General.  The Executive agrees not to
engage in any business activities during the Employment Period except those
which are for the sole benefit of the Company and its subsidiaries, and to
devote her entire business time, attention, skill and effort to the performance
of her duties under this Agreement.  Notwithstanding the foregoing, the
Executive may, without impairing or otherwise adversely affecting the
Executive’s performance of her duties to the Company, (i) engage in personal
investments and charitable, professional and civic activities, and (ii) with the
prior approval of the Board of Trustees, serve on the boards of directors of
corporations other than the Company, provided, however, that no such approval
shall be necessary for the Executive’s continued service on any board of
directors or board of trustees on which she was serving on the date of this
Agreement, all of which have been previously disclosed to the Board of Trustees
in writing.  The Executive shall perform her duties to the best of her ability,
shall adhere to the Company’s published policies and procedures, and shall use
her best efforts to promote the Company’s interests, reputation, business and
welfare.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Corporate Opportunities.  The Executive
agrees that she will not take personal advantage of any business opportunities
which arise during her employment with the Company and which may be of benefit
to the Company.  All material facts regarding such opportunities must be
promptly reported by the Executive to the Board of Trustees for consideration by
the Company.

 

4.                                      Compensation and Benefits

 

(a)                                  Salary.  The Company shall pay the
Executive a gross base annual salary (“Base Salary”) of $432,600.  The Base
Salary shall be payable in arrears in approximately equal semi-monthly
installments (except that the first and last such semi-monthly installments may
be prorated if necessary) on the Company’s regularly scheduled payroll dates,
minus such deductions as may be required by law or reasonably requested by the
Executive.  The Company’s Compensation Committee (the “Compensation Committee”)
shall review her Base Salary annually in conjunction with its regular review of
employee salaries and may increase (but not decrease) Executive’s Base Salary as
in effect from time to time as the Compensation Committee shall deem
appropriate.

 

(b)                                 Annual Bonus. Executive shall be entitled to
earn bonuses with respect to each fiscal year (or partial fiscal year), based
upon Executive’s and the Company’s achievement of performance objectives set by
the Company within the first three (3) months of each fiscal year of the
Employment Period, with a target bonus of 125% of Executive’s Base Salary for
such fiscal year (or partial fiscal year).  Any such bonus earned by the
Executive shall be paid annually by March 15 of the year following the end of
the year for which the bonus was earned.

 

(c)                                  Option, Restricted Share, Restricted Share
Unit and LTIP Unit Grants.  The Executive will be eligible for grants of options
to purchase the Company’s common shares of beneficial interest (“common
shares”), grants of Company restricted common shares, restricted common share
units and long-term incentive units in the Operating Partnership subject to
certain time vesting requirements and other conditions set forth in the
applicable award agreement.

 

(d)                                 Other Benefits.  The Executive shall be
entitled to paid time off and holiday pay in accordance with the Company’s
policies in effect from time to time and shall be eligible to participate in
such life, health, and disability insurance, pension, deferred compensation and
incentive plans, options and awards, performance bonuses and other benefits as
the Company extends, as a matter of policy, to its executive employees.

 

(e)                                  Reimbursement of Business Expenses.  The
Company shall reimburse the Executive for all reasonable travel, entertainment
and other expenses incurred or paid by the Executive in connection with, or
related to, the performance of her duties, responsibilities or services under
this Agreement, upon presentation by the

 

3

--------------------------------------------------------------------------------


 

Executive of documentation, expense statements, vouchers, and/or such other
supporting information as the Company may reasonably request.

 

(f)                                Timing of Reimbursements.  Any reimbursement
under this Agreement that is taxable to the Executive shall be made in no event
later than sixty (60) days following the calendar year in which the Executive
incurred the expense.

 

5.                                      Termination

 

(a)                                  Termination by the Company for Cause.  The
Company may terminate the Executive’s employment under this Agreement at any
time for Cause, upon written notice by the Company to the Executive.  For
purposes of this Agreement, “Cause” for termination shall mean any of the
following: (i) gross negligence or willful misconduct in connection with the
performance of duties; (ii) conviction of a felony; (iii) conviction of any
other criminal offense involving an act of dishonesty intended to result in
substantial personal enrichment of the Executive at the expense of the Company
or its subsidiaries; or (iv) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Executive and the Company,
which, if such breach is curable, such breach is not cured within fifteen (15)
calendar days following the Executive’s receipt of written notice of such
breach, with such detail as sufficient to apprise Executive of the nature and
extent of such breach.

 

(b)                                 Termination by the Company Without Cause or
by the Executive Without Good Reason.  A party may terminate this Agreement at
any time without Cause (in the case of the Company) or without Good Reason (in
the case of the Executive), upon giving the other party thirty (30) days’
written notice.  At the Company’s sole discretion, it may substitute thirty (30)
days’ Base Salary (or any lesser portion for any shortened period provided) in
lieu of notice.  Any Base Salary paid to the Executive in lieu of notice shall
not be offset against any entitlement the Executive may have to the Severance
Payment pursuant to Section 6(c).  For purposes of this Agreement, in the event
the Company elects not to extend the Employment Period in accordance with
Section 1(a) hereof, Executive’s employment shall terminate on the last day of
the Initial Term and such election shall be deemed a termination by the Company
without Cause.

 

(c)                                  Termination by Executive for Good Reason. 
The Executive may terminate her employment under this Agreement at any time for
Good Reason, upon written notice by the Executive to the Company.  For purposes
of this Agreement, Good Reason for termination shall mean, without the
Executive’s consent: (i) the assignment to the Executive of substantial duties
or responsibilities inconsistent with the Executive’s position at the Company,
or any other action by the Company which results in a substantial diminution of
the Executive’s duties or responsibilities other than any such reduction which
is remedied by the Company

 

4

--------------------------------------------------------------------------------


 

within thirty (30) days of receipt of written notice thereof from the Executive;
(ii) a requirement that the Executive work principally from a location that is
thirty (30) miles further from the Executive’s residence than the Company’s
address first written above; (iii) a material reduction in the Executive’s
aggregate Base Salary and other compensation (including the target bonus amount
and retirement plans, welfare plans and fringe benefits) taken as a whole,
excluding any reductions caused by the failure to achieve performance targets;
or (iv) any material breach by the Company of this Agreement.  Good Reason shall
not exist pursuant to any subsection of this Section 5(c) unless (A) the
Executive shall have delivered notice to the Board of Trustees within ninety
(90) days of the occurrence of such event constituting Good Reason, and (B) the
Board fails to remedy the circumstances giving rise to the Executive’s notice
within thirty (30) days of receipt of notice.  The Executive must terminate her
employment under this Section 5(c) at a time agreed reasonably with the Company,
but in any event within one hundred fifty (150) days from the occurrence of an
event constituting Good Reason.  For purposes of Good Reason, the Company shall
be defined to include any successor to the Company which has assumed the
obligations of the Company through merger, acquisition, stock purchase, asset
purchase or otherwise.

 

(d)                                 Executive’s Death or Disability.  The
Executive’s employment shall terminate immediately upon her death or, upon
written notice as set forth below, her Disability.  As used in this Agreement,
“Disability” shall mean such physical or mental impairment as would render the
Executive unable to perform each of the essential duties of the Executive’s
position by reason of a medically determinable physical or mental impairment
which is potentially permanent in character or which can be expected to last for
a continuous period of not less than twelve (12) months.  If the Employment
Period is terminated by reason of the Executive’s Disability, either party shall
give thirty (30) days’ advance written notice to that effect to the other.

 

(e)                                  Executive’s Retirement.  The Executive’s
employment shall terminate upon her Retirement.  As used in this Agreement,
“Retirement” shall mean the point in which the Executive has reached the age of
sixty-five (65) and has decided to exit the workforce completely.  If the
Employment Period is terminated by reason of the Executive’s Retirement, the
Executive shall give one hundred eighty (180) days’ advance notice to the effect
to the Company.

 

6.                                      Effect of Termination

 

(a)                                  General.  Regardless of the reason for any
termination of this Agreement and subject to this Section 6, the Executive (or
the Executive’s estate if the Employment Period ends on account of the
Executive’s death) shall be entitled to (i) payment of any unpaid portion of her
Base Salary through the effective date of

 

5

--------------------------------------------------------------------------------


 

termination; (ii) reimbursement for any outstanding reasonable business expense
she has incurred in performing her duties hereunder in accordance with Company
policy; (iii) continued insurance benefits to the extent required by law; and
(iv) payment of any vested but unpaid rights as required independent of this
Agreement by the terms of any bonus or other incentive pay or equity plan, or
any other employee benefit plan or program of the Company.  Upon termination of
this Agreement for any reason, the Executive shall resign from all boards and
committees of the Company, its affiliates and its subsidiaries.

 

(b)                                 Termination by the Company for Cause or by
Executive Without Good Reason.  If the Company terminates the Executive’s
employment for Cause or the Executive terminates her employment without Good
Reason, the Executive shall have no rights or claims against the Company except
to receive the payments and benefits described in Section 6(a).

 

(c)                                  Termination by the Company Without Cause or
by the Executive with Good Reason.  If the Company terminates the Executive’s
employment without Cause pursuant to Section 5(b), or the Executive terminates
employment with Good Reason pursuant to Section 5(c), the Executive shall be
entitled to receive, in addition to the items referenced in Section 6(a), the
following:

 

(i)                                     a pro rata bonus for the year of
termination but, in connection with a termination other than a termination at or
after a Change of Control (as defined in the RLJ Lodging Trust 2011 Equity
Incentive Plan), only to the extent performance goals for the calendar year of
termination are achieved, payable at the same time bonuses are paid for such
year but in no event later than March 15 of the fiscal year following her
termination;

 

(ii)                                  continued payment of her Base Salary, at
the rate in effect on her last day of employment (but in no event in an annual
amount less than as set forth in Section 4(a)), for a period of thirty six (36)
months; provided, that if such termination is due to non-extension of the
Initial Term of the Agreement by the Company, the period of continued payment of
Base Salary shall be a period of twelve (24) months.  Such amount shall be paid
in approximately equal installments on the Company’s regularly scheduled payroll
dates, subject to all legally required payroll deductions and withholdings for
sums owed by the Executive to the Company;

 

(iii)                               continued payment by the Company for the
Executive’s life and health insurance coverage for twelve (24) months to the
same extent that the Company paid for such coverage immediately prior to the
termination of the Executive’s employment and subject to the eligibility
requirements and other terms and conditions of such insurance coverage. 
Notwithstanding the foregoing, (A) if any plan pursuant to which the Company is
providing such coverage is not, or ceases prior to the expiration of the period
of

 

6

--------------------------------------------------------------------------------


 

continuation coverage to be, exempt from the application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) (“Section 409A”) under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover the Executive under its group health plans, then, in
either case, an amount equal to the monthly plan premium payment shall
thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the twenty four (24) month period
(or the remaining portion thereof);

 

(iv)                              payments equal to three (3) times the
Executive’s target annual bonus for the year of termination and three (three)
time the highest fair value of annual equity awards made to the Executive during
any of the three (3) preceding calendar years (the “annual equity award”)
provided, that if such termination is due to non-extension of the Initial Term
of the Agreement by the Company, payment shall equal two (2) times the target
annual bonus for the year of termination and two (2) times the highest fair
value of the annual equity award made to the Executive during the year of
termination and any of the three (3) preceding calendar years or such shorter
period during which the Executive was employed.  The payments provided for in
this paragraph (iv) shall be made in three equal installments on the first three
anniversaries of the date of the Executive’s termination of employment.

 

(v)                                 vesting as of the last day of her employment
in any unvested portion of any equity awards previously granted to the Executive
by the Company.

 

None of the benefits described in this Section 6(c) (the “Severance Payment”)
will be payable unless the Executive has signed a general release (attached
hereto as Exhibit A) within forty-five (45) days of date of termination, which
has (and not until it has) become irrevocable, satisfactory to the Company in
the reasonable exercise of its discretion, releasing the Company, its
affiliates, and its trustees, directors, officers and employees, from any and
all claims or potential claims arising from or related to the Executive’s
employment or termination of employment. Any payment conditioned on execution of
the general release that was not made because the general release was not signed
and had not become irrevocable shall be made within ten (10) days after the
general release becomes irrevocable, provided that as to payments and benefits
which are subject to Section 409A if the end of the forty-five (45) day plus
seven (7) day revocation period occurs in a year subsequent to the year in which
the termination of employment occurs, the payments will be made in the
subsequent year.  Any payments delayed pursuant to this Section 6(c) shall be
paid to the Executive in a lump sum, and all remaining payments due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Termination In the Event of Death,
Disability or Retirement.

 

In the event of a termination of employment due to death, disability or
Retirement, the Executive shall be entitled to receive the items referenced in
Section 6(a), as well as any performance bonus for that fiscal year and
accelerating vesting of equity awards, each as specifically set forth below.

 

(i)                                     If the Executive’s employment terminates
because of her death, the unvested portion of any equity awards previously
granted to the Executive by the Company shall become fully vested as of the date
of her death and the Executive’s estate shall be entitled to receive a pro-rata
share of any performance bonus to which he otherwise would have been entitled
for the fiscal year in which her death occurs payable at the same time bonuses
are paid for such year but in no event later than March 15 of the fiscal year
following her death.

 

(ii)                                  In the event the Executive’s employment
terminates due to her Disability, as of the effective date of the termination
notice specified in Section 5(d), the Executive shall vest in any unvested
portion of any equity awards previously granted to the Executive by the Company
and the Executive shall be entitled to receive a pro-rata share of any
performance bonus to which she otherwise would have been entitled for the fiscal
year in which her Disability occurs payable at the same time bonuses are paid
for such year but in no event later than March 15 of the fiscal year following
her Disability.

 

(iii)                               In the event the Executive’s employment
terminates due to her Retirement, the unvested portion of any equity awards
previously granted to the Executive by the Company shall be fully vested as of
the date of her termination and the Executive shall be entitled to payment of a
pro rata portion of any performance bonus for the fiscal year of Executive’s
Retirement only to the extent performance goals for that fiscal year are
achieved.  The pro rata performance bonus, if any, shall be paid to the
Executive at the same time bonuses are paid for such year but in no event later
than March 15 of the fiscal year following her Retirement.

 

7.                                      Confidentiality

 

(a)                                  Definition of Proprietary Information.  The
Executive acknowledges that she may be furnished or may otherwise receive or
have access to confidential information which relates to the Company’s past,
present or future business activities, strategies, services or products,
research and development; financial analysis and data; improvements, inventions,
processes, techniques, designs or other technical data; profit margins and other
financial information; fee arrangements; compilations for marketing or
development; confidential personnel and payroll information; or other
information regarding administrative, management, or financial activities of the
Company, or of a third party which provided proprietary

 

8

--------------------------------------------------------------------------------


 

information to the Company on a confidential basis.  All such information,
including in any electronic form, and including any materials or documents
containing such information, shall be considered by the Company and the
Executive as proprietary and confidential (the “Proprietary Information”).

 

(b)                                 Exclusions.  Notwithstanding the foregoing,
Proprietary Information shall not include information in the public domain not
as a result of a breach of any duty by the Executive or any other person.

 

(c)                                  Obligations.  Both during and after the
Employment Period, the Executive agrees to preserve and protect the
confidentiality of the Proprietary Information and all physical forms thereof,
whether disclosed to her before this Agreement is signed or afterward.  In
addition, the Executive shall not (i) disclose or disseminate the Proprietary
Information to any third party, including employees of the Company (or its
affiliates) without a legitimate business need to know during the Employment
Period; (ii) remove the Proprietary Information from the Company’s premises
without a valid business purpose; or (iii) use the Proprietary Information for
her own benefit or for the benefit of any third party.

 

(d)                                 Return of Proprietary Information.  The
Executive acknowledges and agrees that all the Proprietary Information used or
generated during the course of working for the Company is the property of the
Company.  The Executive agrees to deliver to the Company all documents and other
tangibles containing the Proprietary Information at any time upon request by the
Board of Trustees during her employment and immediately upon termination of her
employment.

 

8.                                      Noncompetition

 

(a)                                  Restriction on Competition.  For the period
of the Executive’s employment with the Company and for twenty four (24) months
following the expiration or termination of the Executive’s employment by the
Company (the “Restricted Period”), the Executive agrees not to engage, directly
or indirectly, as a manager, employee, consultant, partner, principal, agent,
representative, or in any other individual or representative capacity in any
material business that the Company conducts as of the date of the Executive’s
termination of employment, including but not limited to investments primarily in
premium-branded, focused-service and compact full-service hotels, where material
is defined as fifteen percent (15%) of the gross revenues of the Company based
on the most recent quarterly earnings.  Executive further agrees that for the
period of the Executive’s employment with the Company and for the Restricted
Period, the Executive will not engage, directly or indirectly, as an owner,
director, trustee, member, stockholder, or in any other corporate capacity in
any material business that the Company conducts as of the date of the
Executive’s termination of employment.  Notwithstanding the foregoing, the
Executive shall not be deemed to have violated this Section 8(a) solely (i) by
reason of her passive ownership of 1% or less of the outstanding

 

9

--------------------------------------------------------------------------------


 

stock of any publicly traded corporation or other entity, (ii) by providing
legal, accounting or audit services as an employee or partner of a professional
services organization or (iii) by providing services to any investment banking
or other institution that do not relate to any material business that the
Company conducts as of the date of the Executive’s termination of employment.

 

(b)                                 Non-Solicitation of Clients.  During the
Restricted Period, the Executive agrees not to solicit, directly or indirectly,
on her own behalf or on behalf of any other person(s), any client of the Company
to whom the Company had provided services at any time during the Executive’s
employment with the Company in any line of business that the Company conducts as
of the date of the Executive’s termination of employment or that the Company is
actively soliciting, for the purpose of marketing or providing any service
competitive with any service then offered by the Company.

 

(c)                                  Non-Solicitation of Employees.  During the
Restricted Period, the Executive agrees that she will not, directly or
indirectly, hire or attempt to hire or cause any business, other than an
affiliate of the Company, to hire any person who is then or was at any time
during the preceding six (6) months an employee of the Company and who is at the
time of such hire or attempted hire, or was at the date of such employee’s
separation from the Company a vice president, senior vice president or executive
vice president or other senior executive employee of the Company.

 

(d)                                 Acknowledgement.  The Executive acknowledges
that she will acquire much Proprietary Information concerning the past, present
and future business of the Company as the result of her employment, as well as
access to the relationships between the Company and its clients and employees. 
The Executive further acknowledges that the business of the Company is very
competitive and that competition by her in that business during her employment,
or after her employment terminates, would severely injure the Company.  The
Executive understands and agrees that the restrictions contained in this
Section 8 are reasonable and are required for the Company’s legitimate
protection, and do not unduly limit her ability to earn a livelihood.

 

(e)                                  Rights and Remedies upon Breach.  The
Executive acknowledges and agrees that any breach by her of any of the
provisions of Sections 7 and 8 (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of the Restrictive Covenants, the Company and
its affiliates shall have the following rights and remedies, each of which
rights and remedies shall be independent of the other and severally enforceable,
and all of which rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available to the Company and its affiliates
under law or in equity (including, without limitation, the recovery of damages):

 

10

--------------------------------------------------------------------------------


 

(i)                                     The right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court of competent jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants; and

 

(ii)                                  The right and remedy to require the
Executive to account for and pay over to the Company and its affiliates all
compensation, profits, monies, accruals, increments or other benefits
(collectively, “Benefits”) derived or received by her as the result of any
transactions constituting a breach of the Restrictive Covenants, and the
Executive shall account for and pay over such Benefits to the Company and, if
applicable, its affected affiliates.

 

(f)                                    Without limiting Section 14(k), if any
court or other decision-maker of competent jurisdiction determines that any of
the Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

9.                                      Executive Representation

 

The Executive represents and warrants to the Company that she is not now under
any obligation of a contractual or other nature to any person, business or other
entity which is inconsistent or in conflict with this Agreement or which would
prevent her from performing her obligations under this Agreement.

 

10.                               Mediation and Arbitration

 

(a)                                  Except as provided in Section 10(b) and
10(c), any disputes between the Company and the Executive in any way concerning
the Executive’s employment, the termination of her employment, this Agreement or
its enforcement shall be subject to mediation.  If the Company and the Executive
cannot agree upon a mediator, each shall select one name from a list of
mediators maintained by any bona fide dispute resolution provider or other
private mediator; the two selected shall then choose a third person who will
serve as the sole mediator. The first mediation session shall occur within
forty-five (45) calendar days following the notice of a dispute.  If within
sixty (60) days of the first mediation session the claim is not resolved, either
party may request that the dispute be settled exclusively by arbitration in the
state of Maryland by a single arbitrator, selected in the same manner as the
mediator, in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association in

 

11

--------------------------------------------------------------------------------


 

effect at the time of submission to arbitration.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  For purposes of entering
any judgment upon an award rendered by the arbitrators, any or all of the
following courts have jurisdiction:  (i) the United States District Court for
the Fourth Circuit, (ii) any of the courts of the State of Maryland, or
(iii) any other court having jurisdiction.  Any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied.  The Company and the
Executive waive to the fullest extent permitted by applicable law, any objection
which it may now or hereafter have to such jurisdiction and any defense of
inconvenient forum.  A judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Each party shall bear its or her costs and expenses arising in
connection with any arbitration proceeding.

 

(b)                                 Notwithstanding the foregoing, the Company,
in its sole discretion, may bring an action in any court of competent
jurisdiction to seek injunctive relief and such other relief as the Company
shall elect to enforce the Restrictive Covenants.  If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants wholly unenforceable
by reason of breadth of scope or otherwise it is the intention of the Company
and the Executive that such determination not bar or in any way affect the
Company’s right, or the right of any of its affiliates, to the relief provided
in Section 8(e) above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.  The parties hereby agree to waive any right to a
trial by jury for any and all disputes hereunder (whether or not relating to the
Restrictive Covenants).

 

(c)                                  Notwithstanding the foregoing, the Company
or the Executive may bring an action in any court of competent jurisdiction to
resolve any dispute under or seek the enforcement of Section 6.

 

11.                               Section 409A.

 

To the extent the Executive would be subject to the additional twenty percent
(20%) tax imposed on certain deferred compensation arrangements pursuant to
Section 409A, as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and preserve to the maximum extent possible the original intent and
economic benefit to the Executive and the Company, and the parties shall
promptly execute any amendment reasonably necessary to implement this
Section 11.

 

(a)                                  For purposes of Section 409A, the
Executive’s right to receive installment payments pursuant to this Agreement
including, without limitation, each

 

12

--------------------------------------------------------------------------------


 

severance payment and health insurance payment shall be treated as a right to
receive a series of separate and distinct payments.

 

(b)                                 The Executive will be deemed to have a date
of termination for purposes of determining the timing of any payments or
benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if at the time of the Executive’s separation from
service, (i) the Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (ii) the Company makes a good faith determination that
an amount payable on account of such separation from service to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six (6) month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after such six (6) month period (or upon the Executive’s
death, if earlier), together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in the Wall Street Journal) in
effect as of the dates the payments should otherwise have been provided.  To the
extent that any benefits to be provided during the Delay Period are considered
deferred compensation under Section 409A provided on account of a “separation
from service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.

 

(d)                                 (A) Any amount that the Executive is
entitled to be reimbursed under this Agreement will be reimbursed to the
Executive as promptly as practical and in any event not later than the last day
of the calendar year after the calendar year in which the expenses are incurred,
(B) any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit, and (C) the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year.

 

(e)                                  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30)

 

13

--------------------------------------------------------------------------------


 

days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

12.                               Parachute Payment Limitations

 

Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Executive
and the Company or its affiliates, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this Section 12 (the “Other Agreements”), and notwithstanding any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Company or any of its affiliates for the direct or indirect compensation of
the Executive (including groups or classes of participants or beneficiaries of
which the Executive is a member), whether or not such compensation is deferred,
is in cash, or is in the form of a benefit to or for the Executive (a “Benefit
Arrangement”), if the Executive is a “disqualified individual,” as defined in
Section 280G(c) of the Code, any right to receive any payment or other benefit
under this Agreement shall not become exercisable or vested (i) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for Executive under the Agreement,
all Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Executive under this Agreement to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Executive from the
Company or any of its affiliates under this Agreement, all Other Agreements, and
all Benefit Arrangements would be less than the maximum after-tax amount that
could be received by Executive without causing any such payment or benefit to be
considered a Parachute Payment.  In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Agreement, in conjunction
with all other rights, payments, or benefits to or for the Executive under the
Agreement, any Other Agreement or any Benefit Arrangement would cause the
Executive to be considered to have received a Parachute Payment under this
Agreement that would have the effect of decreasing the after-tax amount received
by the Executive as described in clause (ii) of the preceding sentence, then the
Executive shall have the right, in the Executive’s sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a Parachute Payment; provided, however, that, to the extent any payment or
benefit constitutes deferred compensation under Section 409A, in order to comply
with Section 409A, the reduction or elimination will be performed in the
following order: (A) reduction of cash payments; (B) reduction of COBRA
benefits; (C) cancellation of acceleration of vesting on any equity awards for
which the exercise price exceeds the then fair market value of the underlying
equity; and (D) cancellation of acceleration of vesting of equity awards not
covered under (C) above; provided, however that in the event that acceleration
of vesting of equity awards is to be cancelled, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of such equity
awards, that is, later granted equity awards shall be canceled before earlier
granted equity awards.

 

14

--------------------------------------------------------------------------------


 

13.                               Clawback Policies

 

The Executive is subject to any recoupment or clawback policies that the Company
may implement or maintain at any time regarding incentive-based compensation,
which is granted or awarded to Executive on or after the date of this
Agreement.  Such policies may include the right to recover incentive-based
compensation (including stock options awarded as compensation) awarded or
received during the three-year period preceding the date on which the Company is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under federal securities laws.  The
Executive agrees to amend any awards and agreements entered into on or after the
date of this Agreement as the Company may request to reasonably implement to
policies.

 

14.                               Miscellaneous

 

(a)                                  Payment of Financial Obligations.    The
payment or provision to the Executive by the Company of any remuneration,
benefits or other financial obligations pursuant to this Agreement and any
indemnification obligations, shall be allocated between the Company and the
Operating Partnership by the Compensation Committee based on any reasonable
method.

 

(b)                                 Notices.  All notices required or permitted
under this Agreement shall be in writing and shall be deemed effective (i) upon
personal delivery, (ii) upon deposit with the United States Postal Service, by
registered or certified mail, postage prepaid, or (iii) in the case of facsimile
transmission or delivery by nationally recognized overnight delivery service,
when received, addressed as follows:

 

(c)                                  If to the Company, to:

 

RLJ Lodging Trust

3 Metro Center

Suite 1100

Bethesda, MD 20814

Attention:

Fax: (301)

 

(i)                                     If to the Executive, to:

 

Leslie D. Hale

Address on file with the Company

 

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

 

(d)                                 Pronouns.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms,

 

15

--------------------------------------------------------------------------------


 

and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

(e)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

 

(f)                                    Amendment.  This Agreement may be amended
or modified only by a written instrument executed by the Company and the
Executive.

 

(g)                                 Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland, without regard to its conflicts of laws principles.

 

(h)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any entity with which or into which
the Company may be merged or which may succeed to its assets or business or any
entity to which the Company may assign its rights and obligations under this
Agreement; provided, however, that the obligations of the Executive are personal
and shall not be assigned or delegated by her.

 

(i)                                     Waiver.  No delays or omission by the
Company or the Executive in exercising any right under this Agreement shall
operate as a waiver of that or any other right.  A waiver or consent by the
Company shall not be effective unless consented to by the Operating Partnership
and vice versa.  A waiver or consent given by the Company or the Executive on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

 

(j)                                     Captions.  The captions appearing in
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

(k)                                  Severability.  In case any provision of
this Agreement shall be held by a court or arbitrator with jurisdiction over the
parties to this Agreement to be invalid, illegal or otherwise unenforceable,
such provision shall be restated to reflect as nearly as possible the original
intentions of the parties in accordance with applicable law, and the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

(l)                                     Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

RLJ LODGING TRUST

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

RLJ LODING TRUST, L.P.

 

 

 

 

By:

RLJ Lodging Trust, its

 

 

general partner

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LESLIE D. HALE

 

 

 

 

 

/s/ Leslie D. Hale

 

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[                              ] (the “Effective Date”), by Leslie D. Hale
(“Executive”) in consideration of severance pay (the “Severance Payment”)
provided to Executive by RLJ Lodging Trust, a Maryland real estate investment
trust (the “Company”) and RLJ Lodging Trust, L.P. (the “Operating Partnership”,
and together with the Company, the “Company Group”), pursuant to the Employment
Agreement by and among the Company Group and Executive (the “Employment
Agreement”).

 

1.             Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, Executive, on her own behalf and on behalf of her
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges the Company Group and
each of their affiliates, parents, successors, predecessors, and the
subsidiaries, directors, trustees, owners, members, shareholders, officers,
agents, and employees of the Company Group and their affiliates, parents,
successors, predecessors, and subsidiaries (collectively, all of the foregoing
are referred to as the “Employer”), from any and all causes of action, claims
and damages, including attorneys’ fees, whether known or unknown, foreseen or
unforeseen, presently asserted or otherwise arising through the date of her
signing of this Release, concerning her employment or separation from
employment.  Subject to the last sentence of the first paragraph of this
Section 1, this Release includes, but is not limited to, any payments, benefits
or damages arising under any federal law (including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended, and all
other employment discrimination laws whatsoever as may be created or amended
from time to time); any claim arising under any state or local laws, ordinances
or regulations (including, but not limited to, any state or local laws,
ordinances or regulations requiring that advance notice be given of certain
workforce reductions); and any claim arising under any common law principle or
public policy, including, but not limited to, all suits in tort or contract,
such as wrongful termination, defamation, emotional distress, invasion of
privacy or loss of consortium.  Notwithstanding any other provision of this
Release to the contrary, this Release does not encompass, and Executive does not
release, waive or discharge, the obligations of the Company Group (a) to make
the payments and provide the other benefits contemplated by the Employment
Agreement, or (b) under any restricted stock agreement, option agreement or
other agreement pertaining to Executive’s equity ownership, or (c) under any
indemnification or similar agreement with Executive or indemnification under the
Articles of Incorporation, Restated and Amended Agreement of Limited
Partnership, Bylaws or other governing instruments of the Company Group.

 

--------------------------------------------------------------------------------


 

Executive understands that by signing this Release, he is not waiving any claims
or administrative charges which cannot be waived by law.  He is waiving,
however, any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on her behalf arising out of or related to her employment with
and/or separation from employment with the Company Group.

 

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

 

2.             Acknowledgments.  Executive is signing this Release knowingly and
voluntarily.  He acknowledges that:

 

(a)                                  She is hereby advised in writing to consult
an attorney before signing this Release;

 

(b)                                 She has relied solely on her own judgment
and/or that of her attorney regarding the consideration for and the terms of
this Release and is signing this Release knowingly and voluntarily of her own
free will;

 

(c)                                  She is not entitled to the Severance
Payment unless she agrees to and honors the terms of this Release;

 

(d)                                 She has been given at least twenty-one (21)
calendar days to consider this Release, or she expressly waives her right to
have at least twenty-one (21) days to consider this Release;

 

(e)                                  She may revoke this Release within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Employer.  She further understands that this Release is not effective or
enforceable until after the seven (7) day period of revocation has expired
without revocation, and that if she revokes this Release within the seven
(7) day revocation period, she will not receive the Severance Payment;

 

(f)                                    She has read and understands the Release
and further understands that, subject to the limitations contained herein, it
includes a general release of any and all known and unknown, foreseen or
unforeseen claims presently asserted or otherwise arising through the date of
her signing of this Release that she may have against the Employer; and

 

--------------------------------------------------------------------------------


 

(g)                                 No statements made or conduct by the
Employer has in any way coerced or unduly influenced her to execute this
Release.

 

3.             No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against the Executive,
and the Employer expressly denies that any wrongdoing has occurred.

 

4.             Entire Agreement.  There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Release, except as expressly stated herein, and in signing this Release,
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.

 

5.             Execution.  It is not necessary that the Employer sign this
Release following Executive’s full and complete execution of it for it to become
fully effective and enforceable.

 

6.             Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

 

7.             Governing Law.  This Release shall be governed by the laws of the
State of Maryland, excluding the choice of law rules thereof.

 

8.             Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

 

EXECUTIVE:

 

 

 

 

 

LESLIE D. HALE

 

--------------------------------------------------------------------------------